
	

113 HR 3098 IH: Service Disabled Veteran Owned Small Business Relief Act
U.S. House of Representatives
2013-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 3098
		IN THE HOUSE OF REPRESENTATIVES
		
			September 12, 2013
			Mr. McNerney (for
			 himself, Mr. Garamendi, and
			 Ms. Brown of Florida) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to enhance the
		  treatment of certain small business concerns for purposes of Department of
		  Veterans Affairs contracting goals and preferences.
	
	
		1.Short titleThis Act may be cited as the
			 Service Disabled Veteran Owned Small
			 Business Relief Act.
		2.Modification of
			 treatment under contracting goals and preferences of Department of Veterans
			 Affairs
			(a)In
			 generalSection 8127(h) of title 38, United States Code, is
			 amended—
				(1)in paragraph (3),
			 by striking rated as and all that follows through
			 disability. and inserting a period; and
				(2)in paragraph (2),
			 by amending subparagraph (C) to read as follows:
					
						(C)The date that—
							(i)in the case of a surviving spouse
				of a veteran with a service-connected disability rated as 100 percent disabling
				or who dies as a result of a service-connected disability, is 10 years after
				the date of the veteran’s death; or
							(ii)in the case of a surviving spouse
				of a veteran with a service-connected disability rated as less than 100 percent
				disabling who does not die as a result of a service-connected disability, is
				three years after the date of the veteran’s
				death.
							.
				(b)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 the date that is 180 days after the date of the enactment of this Act and shall
			 apply with respect to contracts awarded on or after such date.
			
